Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 05/04/2022.
Claims 1-10 and 12-21 are pending.
Claim 11 has been cancelled.
Claim 21 is newly added.

Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
Claims 1-8 and 9-11
Applicant argues that Vittal does not explicitly mention subscriptions, subscribers, or other relevant concepts. Vittal merely describes that virtual machine may be utilized by one or more users, and Vittal does not teach subscriber expansion.
Applicant argues that Thanga describes the scalable nature of virtualization. Thanga does not however teach  “determining that a capacity constraint exists within the virtual zone as a result of the subscriber expansion.” Thanga fails to teach concept of subscribers, virtual zones, and subscriber expansion.
Claims 12-20
As to claim 12, applicant argues that as noted above, Vittal describes various network types, including a telecommunications network, but Vittal does not describer the telecommunications network being configured with virtual network functions that support a telecommunications service.
Dependent claim 13 recites, “detecting, by the cloud computing system, new subscribers to the telecommunication service within a first virtual zone of the plurality of virtual zones; and determining, by the cloud computing system, that a capacity constraint exists within the first virtual zone as a result of the new subscribers.” Dependent claim 14 recites “homing the new subscribers to a second virtual zone of the plurality of virtual zones.” The combined teachings of Vittal and Thanga fail to teach the recitations of claims 13 and 14 for the same reasons set forth above with respect to the similar recitations of claim 1.
Examiner’s Response:
The applicant's arguments/remarks filed on 05/04/2022 regarding claims 1-21 have been fully considered but are moot in view if new ground(s) of rejection. The arguments/remarks are taught by previous reference arts and newly cited arts, Donley et al. (hereinafter referred to as Donley) (U. S. Pub. No. 2016/0006696 A1).
Claims 1-8 and 9-11
Donley teaches “network function virtualization or other cloud/remote processing of packets, signals, messaging, etc. for a home network or other network desiring remote management, A virtual platform or other feature outside of the management network may be configured to implement various NFVs according to NFV designs”, as recited in the ABSTRACT. Thus Donley teaches virtual zones in cloud computing environment.
Further, Donley mentioned Subscribing explicitly in the art, as recited in paragraph [0018], “The virtual platform 12 or capabilities associated therewith (the MSO may include SDN and/or any number of other devices to facilitate the contemplated NFVs) may provide a solution to the growing complexity of subscriber home networks by virtualizing management of the home network for management by the MSO. The offsite management may enable users to move beyond the device-centric architecture and consider a virtualized service-centric architecture, which offers MSOs the ability to better manage subscriber networks and to understand how customers are using them, an d offers subscribers a way to tailor the network to optimize their specific use cases”, here, Donley teaches virtualizing the subscribing network resource, mentions subscriptions, subscribers, or other relevant concepts.
As recited in paragraph [0037], “offer subscribers a new network architecture that is mass-personalized, automated, and tailored to individual needs”, Donley teaches subscriber expansion.
Claims 12-20
As to claim 12, Donley teaches the telecommunications network being configured with virtual network functions that support a telecommunications service, as recited in paragraph [0042], “NFVs may be applied to the upstream communications”; and paragraph [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines (virtual zones) to elastically cover the rise and fall of the demand through the hours an delays”.
For the at least above reasons to claim 1 response, Donley teaches subscribers, capacity and virtual zones and virtual network functions in claim 13 and claim 14, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of application 15/295,193. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the claims examples chart below.
Claim #
Present App
Patented App (15/295,193)
Claim #
1
A cloud computing system comprising:
a plurality of compute resources; and
a plurality of memory resources comprising instructions that, when executed by at least a portion of the plurality of compute resources, cause the cloud computing system to perform operations comprising

detecting a subscriber expansion in a virtual zone, wherein the virtual zone comprises a virtual network function that is executable by a hardware resource of the cloud computing system, wherein the virtual network function supports, at least in part, a
telecommunications service to be provided to a plurality of subscribers within the virtual zone, and wherein the subscriber expansion comprises adding new subscribers to the plurality of subscribers, 
determining that a capacity constraint exists within the virtual zone as a result of the subscriber expansion, and homing the new subscribers associated with the subscriber expansion to a further virtual zone.
A computer storage medium comprising computer- executable instructions that, when executed by at least one processor of a cloud computing system, cause the cloud computing system to perform operations comprising:





detecting a subscriber expansion in a virtual zone, wherein the virtual zone comprises a virtual network function that is executable by a hardware resource of the cloud computing system, and wherein the virtual network function and that supports, at least in part, a telecommunications service to be provided to a plurality of subscribers within the virtual zone, and wherein the subscriber expansion comprises adding new subscribers to the plurality of subscribers;





determining that a capacity constraint exists within the virtual zone as a result of the subscriber expansion; and
homing the new subscribers associated with the subscriber expansion to a further virtual zone.
1
2
The cloud computing system of claim 1, wherein the operations further comprise:

expanding a capacity of the virtual zone to support the new subscribers; and

rehoming the new subscribers to the virtual zone after expanding the capacity of the virtual zone to support the new subscribers.
The computer storage medium of claim 1, wherein the operations further comprise:



expanding a capacity of the virtual zone to support the new subscribers; and

rehoming the new subscribers to the virtual zone after expanding the capacity of the virtual zone to support the new subscribers.
2
3
The cloud computing system of claim 2, wherein expanding the capacity of the virtual zone to support the new subscribers comprises instantiating a further virtual network function within the virtual zone.
The computer storage medium of claim 2, wherein expanding the capacity of the virtual zone to support the new subscribers comprises instantiating a further virtual network function within the virtual zone.
3
4
The cloud computing system of claim 2, wherein expanding the capacity of the virtual zone to support the new subscribers comprises expanding the capacity of the virtual network function to support the new subscribers.
The computer storage medium of claim 2, wherein expanding the capacity of the virtual zone to support the new subscribers comprises expanding the capacity of the virtual network function to support the new subscribers.
4
5
The cloud computing system of claim 1, wherein the virtual zone is one of a plurality of virtual zones operating within a plurality of localized regions.
The computer storage medium of claim 1, wherein the virtual zone is one of a plurality of virtual zones operating within a plurality of localized regions.
5
6
The cloud computing system of claim 1, wherein the virtual network function comprises a virtual session border controller.
The computer storage medium of claim 7, wherein the virtual network function comprises a virtual session border controller and a virtual call session control function. 
8
7
The cloud computing system of claim 1, wherein the virtual network function comprises a virtual call session control function.
The computer storage medium of claim 7, wherein the virtual network function comprises a virtual session border controller and a virtual call session control function.
8
8
 The cloud computing system of claim 1, wherein the virtual network functions comprises a virtual session border controller and a virtual call session control function.
The computer storage medium of claim 7, wherein the virtual network function comprises a virtual session border controller and a virtual call session control function.
8
9
A cloud computing system comprising:

a plurality of compute resources; and

a plurality of memory resources comprising instructions that, when executed by at least a portion of the plurality of compute resources, cause the cloud computing system to perform operations comprising

defining a plurality of virtual zones,

detecting a failure of a virtual network function operating within a virtual zone of the plurality of virtual zones, and

directing traffic associated with a service provided, at least in part, by the virtual zone to a further virtual zone of the plurality of virtual zones.
A computer storage medium comprising computer- executable instructions that, when executed by at least one processor of a cloud computing system, cause the cloud computing system to perform operations comprising:

defining a plurality of virtual zones;

detecting a failure of a virtual network function operating within a virtual zone of the plurality of virtual zones; and

directing traffic associated with a service provided, at least in part, by the virtual zone to a further virtual zone of the plurality of virtual zones.
9
10
The cloud computing system of claim 9, wherein the virtual network function comprises a virtual session border controller, a virtual call session control function, a virtual border controller function, or any function that provides, at least in part, the service.
The computer storage medium of claim 9, wherein the virtual network function comprises a virtual session border controller, a virtual call session control function, a virtual border controller function, or any function that provides, at least in part, the service.
10
12
A method comprising:






instantiating, by a cloud computing system comprising a plurality of compute resources, a plurality of virtual network functions, wherein each of the plurality of virtual network functions comprises network function instructions;

logically grouping, by the cloud computing system, the plurality of virtual network functions into a plurality of virtual zones; and

causing, by the cloud computing system, each virtual zone of the plurality of virtual zones to provide, via a portion of the plurality of virtual network functions, at least in part, a telecommunication service within a geographical region independent of a physical location of a plurality of physical compute resources.
A computer storage medium comprising computer- executable instructions that, when executed by at least one processor of a cloud computing system, cause the cloud computing system to perform operations comprising:

instantiating a plurality of virtual network functions, wherein each of the plurality of virtual network functions comprises network function instructions;




logically grouping the plurality of virtual network functions into a plurality of virtual zones; and


causing each virtual zone of the plurality of virtual zones to provide, via a portion of the plurality of virtual network functions, at least in part, a telecommunication service within a geographical region independent of a physical location of a plurality of physical compute resources.
12
13
The method of claim 12, further comprising:

detecting, by the cloud computing system, new subscribers to the telecommunication service within a first virtual zone of the plurality of virtual zones; and

determining, by the cloud computing system, that a capacity constraint exists within the first virtual zone as a result of the new subscribers.
The computer storage medium of claim 12, wherein the operations further comprise:

detecting new subscribers to the telecommunication service within a first virtual zone of the plurality of virtual zones; and

determining that a capacity constraint exists within the first virtual zone as a result of the new subscribers.
13
14
The method of claim 13, further comprising homing the new subscribers to a second virtual zone of the plurality of virtual zones.
The computer storage medium of claim 13, wherein the operations further comprise homing the new subscribers to a second virtual zone of the plurality of virtual zones.
14
15
The method of claim 14, further comprising:

expanding, by the cloud computing system, capacity of the first virtual zone to support the new subscribers; and

rehoming, by the cloud computing system, the new subscribers to the first virtual zone after the capacity of the first virtual zone is expanded to support the new subscribers.
The computer storage medium of claim 14, wherein the operations further comprise:

expanding capacity of the first virtual zone to support the new subscribers; and

rehoming the new subscribers to the first virtual zone after the capacity of the first virtual zone is expanded to support the new subscribers.
15
16
The method of claim 13, further comprising instantiating a further virtual network function after a first virtual network function of the plurality of virtual network functions fails to prevent the telecommunication service from being interrupted.
The computer storage medium of claim 13, wherein the operations further comprise instantiating a further virtual network function after a first virtual network function of the plurality of virtual network functions fails to prevent the telecommunication service from being interrupted.
16
17
The method of claim 12, wherein the plurality of virtual zones operate within a plurality of localized regions.
The computer storage medium of claim 12, wherein the plurality of virtual zones operate within a plurality of localized regions.
17
18
The method of claim 12, wherein the plurality of virtual network functions comprises a virtual session border controller.
The computer storage medium of claim 12, wherein the plurality of virtual network functions comprises a virtual session border controller.
18
19
The method of claim 12, wherein the plurality of virtual network functions comprises a virtual call session control function.
The computer storage medium of claim 12, wherein the plurality of virtual network functions comprises a virtual call session control function.
19
20
The method of claim 12, wherein the plurality of virtual network functions comprises a virtual border controller function.
The computer storage medium of claim 12, wherein the plurality of virtual network functions comprises a virtual border controller function.
20


Claims 1-5, 8-10 and 12-20 of application 15/295,193 contain every element of claims 1-10 and 12-20 of Present Application. Therefore, the claims of the present application are not patentably distinct from the application 15/295,193 claims and as such are unpatentable over obviousness-type double patenting. This is a non-provisional non statutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9 and 12-17 are rejected under 35 U.S.C. 102 (a) (2)  as being anticipated over Donley et al. (hereinafter referred to as Donley) (U. S. Pub. No. 2016/0006696 A1).
As to claim 1, Donley teaches cloud computing system comprising: a plurality of compute resources; and a plurality of memory resource comprising instructions that, when executed by at least a portion of the plurality of compute resources, cause the cloud computing system to perform operations (See at least ABSTRACT, “Network function virtualization (NFV) or other cloud/remote processing of packets, signals, messaging, etc. for a home network or other network desiring remote management is contemplated”) comprising detecting a subscriber expansion in a virtual zone (See at least ¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”), wherein the virtual zone comprises a virtual network function that is executable by a hardware resource of the cloud computing system (See at least ¶ [0051], “That marking can be a predefined map that indicates one or more VNFs (Virtual network Function) in the MSO (multiple system operator) cloud that are chained together so as to enable Orchestrator at the MSO to arrange the subscriber’s data flow”), wherein the virtual network function supports, at least in part, a telecommunications service to be provided to a plurality of subscribers within the virtual zone (See at least ¶ [0042], “NFVs may be applied to the upstream communications”; and ¶ [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines to elastically cover the rise and fall of the demand through the hours an delays”), and wherein the subscriber expansion comprises adding new subscribers to the plurality of subscribers (See at least ¶ [0018], “The virtual platform 12 or capabilities associated therewith may provide a solution to the growing complexity of subscriber home networks by virtualizing management of the home network for management by the MSO(or the subscriber via a self-service portal)”), determining that a capacity constraint exists within the virtual zone as a result of the subscriber expansion, and homing the new subscribers associated with the subscriber expansion to a further virtual zone (See at least ¶ [0053], “the overall tunnel identifies the subscriber and the individual service  tunnels inside the overall tunnel indicate the VNFs (services or polices to be applied…Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes”).

As to claim 2, Donley teaches the cloud computing system of claim 1. Donley further teaches wherein the operations further comprise: expanding a capacity of the virtual zone to support the new subscribers; and rehoming the new subscribers to the virtual zone after expanding the capacity of the virtual zone to support the new subscribers (See at least ¶ [0053], “the overall tunnel identifies the subscriber and the individual service  tunnels inside the overall tunnel indicate the VNFs (services or polices to be applied…Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes”).

As to claim 3, Donley teaches the cloud computing system of claim 2. Donley further teaches wherein expanding the capacity of the virtual zone to support the new subscribers comprises instantiating a further virtual network function with the virtual zone (See at least ¶ [0053], “the overall tunnel identifies the subscriber and the individual service  tunnels inside the overall tunnel indicate the VNFs (services or polices) to be applied…Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes”).

As to claim 4, Donley teaches the cloud computing system of claim 2. Donley further teaches wherein expanding the capacity of the virtual zone to support the new subscribers comprises expanding the capacity of the virtual network function to support the new subscribers (See at least ¶ [0053], “the overall tunnel identifies the subscriber and the individual service  tunnels inside the overall tunnel indicate the VNFs (services or polices) to be applied…Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes”).

As to claim 5, Donley teaches the cloud computing system of claim 2. Donley further teaches wherein the virtual zone is one of plurality of virtual zones operating within a plurality of localized regions (See at least ¶ [0052], “The orchestrator, part of the Virtual platform, detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs” and ¶ [0053], “Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes, users and devices can be placed into zones”).

As to claim 9, Donley teaches cloud computing system comprising: a plurality of compute resources; and a plurality of memory resource comprising instructions that, when executed by at least a portion of the plurality of compute resources, cause the cloud computing system to perform operations (See at least ABSTRACT, “Network function virtualization (NFV) or other cloud/remote processing of packets, signals, messaging, etc. for a home network or other network desiring remote management is contemplated”) comprising defining a plurality of virtual zones, detecting a failure of a virtual network function operating within a virtual zone of the plurality of virtual zones (See at least ¶ [0051], “one or more VNFs in the MSO cloud that are chained together so as to enable an Orchestrator at the MSO to arrange the subscriber’s data flow”; and ¶ [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines to elastically cover the rise and fall of the demand through the hours an delays”).

As to claim 12, Donley teaches a method comprising: instantiating, by a cloud computing system comprising a plurality of compute resources; and a plurality of virtual network functions, wherein each of the plurality of virtual network functions comprises network function instructions; logically grouping, by the cloud computing system, the plurality of virtual network functions into a plurality of virtual zones (See at least ¶ [0051], “That marking can be a predefined map that indicates one or more VNFs (Virtual network Functions) in the MSO (multiple system operator) cloud that are chained together so as to enable Orchestrator at the MSO to arrange the subscriber’s data flow”); and causing, by the cloud computing system, each virtual zone of the plurality of virtual zones to provide, via a portion of the plurality of virtual network functions, at least in part, a telecommunication service within a geographical region independent of a physical location of a plurality of physical compute resources (See at least ¶ [0042], “NFVs may be applied to the upstream communications”; and ¶ [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines (virtual zones) to elastically cover the rise and fall of the demand through the hours an delays”).

As to claim 13, Donley teaches the method of claim 12. Donley further teaches wherein further comprising: detecting, by the cloud computing system, new subscribers to the telecommunication service within a first virtual zone of the plurality of virtual zones; and determining, by the cloud computing system, that a capacity constraint exists within the first virtual zone as a result of the new subscribers (See at least ¶ [0018], “The virtual platform 12 or capabilities associated therewith may provide a solution to the growing complexity of subscriber home networks by virtualizing management of the home network for management by the MSO(or the subscriber via a self-service portal)”; and “¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”).

As to claim 14, Donley teaches the method of claim 13. Donley further teaches wherein further comprising homing the new subscribers to a second virtual zone of the plurality of virtual zones (“¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”).

As to claim 15, Donley teaches the method of claim 14. Donley further teaches wherein further comprising: expanding, by the cloud computing system, capacity of the first virtual zone to support the new subscribers (See at least ¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”); and rehoming, by the cloud computing system, the new subscribers to the first virtual zone after the capacity of the first virtual zone is expanded to support the new subscribers  (See at least ¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”).

As to claim 16, Donley teaches the method of claim 13. Donley further teaches wherein further comprising instantiating a further virtual network function after a first virtual network function of the plurality of virtual network functions fails to prevent the telecommunication service from being interrupted (See at least ¶ [0021], “In the event of an Internet connectivity failure, this architecture would allow the network to use a backup connectivity mechanism”; and ¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”).

As to claim 17, Donley teaches the method of claim 12. Donley further teaches wherein the plurality of virtual zones operate within a plurality of localized regions (See at least ¶ [0052], “The orchestrator, part of the Virtual platform, detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs” and ¶ [0053], “Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes, users and devices can be placed into zones”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Donley in view of Vittal et al. ( U.S. Pub. No. 2014/0149980 A1),
As to claim 6, Donley teaches the cloud computing system of claim 1. However, Vittal fails to expressly teach wherein the virtual network function comprises a virtual session board controller.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual session board controller (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 7, Donley teaches the cloud computing system of claim 1. However, Donley fails to expressly teach wherein the virtual network function comprises a virtual call session control function.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual call session control function (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 8, Donley teaches the cloud computing system of claim 1. However, Donley fails to expressly teach wherein the virtual network function comprises a virtual session border controller and a virtual call session control function.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual session border controller and a virtual call session control function (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller”).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 10, Donley teaches the cloud computing system of claim 9. However, Donley fails to expressly teach wherein the virtual network function comprises a virtual session border controller, a virtual call session control function, a virtual border controller function, or any function that provides, at least in part, the service.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual session border controller, a virtual call session control function, a virtual border controller function, or any function that provides, at least in part, the service (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller”).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 18, Donley teaches the method of claim 12. However, Vittal fails to expressly teach wherein the virtual network function comprises a virtual session board controller.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual session board controller (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 19, Donley teaches the method of claim 12. However, Donley fails to expressly teach wherein the plurality of virtual network functions comprises a virtual call session control function.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the plurality of  virtual network functions comprises a virtual call session control function (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 20, Donley teaches the method of claim 12. However, Donley fails to expressly teach wherein the plurality of virtual network functions comprises a virtual session border controller function.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the plurality of virtual network functions comprises a virtual session border controller function (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller”).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 21, Donley teaches the method of claim 12. However, Donley fails to expressly teach wherein the telecommunications service comprises a real-time voice service.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the telecommunications service comprises a real-time voice service (See at least  ¶ [0030], “The client machine may execute, operate or otherwise provide an application that can be any one of the following: software related to voice over internet protocol (VoIP) communications like to soft IP telephone; an application for facilitating real-time-data communications”).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2456     
06/03/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456